Citation Nr: 9912208	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-29 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for service-connected 
psychophysiologic gastrointestinal reaction, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 1954 until August 
1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 28, 1993, 
from the New Orleans, Louisiana, regional office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
denied an increased evaluation for psychophysiologic 
gastrointestinal reaction.

A personal hearing on appeal was held on November 29, 1995, in 
New Orleans, Louisiana, before Jack W. Blasingame, who is the 
member of the Board rendering the final determination in this 
claim and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1998) 
(amending 38 U.S.C.A. § 7107 (West 1991)).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The May 1993 VA psychiatric evaluation was negative for 
psychophysiological gastrointestinal disorder. 

3.  At a July 1998 VA psychiatric disability evaluation, the 
veteran denied emotional problems.  He reported occasional 
stomach cramps and diarrhea approximately twice a month that 
was triggered by eating certain foods.

4.  The examiner found that the veteran did not have any 
emotional impairment.  The examiner found no evidence which 
supported a diagnoses of a psychiatric disorder including any 
type of psychophysiological gastrointestinal reaction.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
psychophysiologic gastrointestinal reaction have not been 
met.  38 U.S.C.A. 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.132, Diagnostic Code 9502 (1996) prior 
to November 7, 1996; 61 Fed. Reg. 52,695-52,702 (1996) 
effective November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claimed that his service-connected 
psychophysiologic gastrointestinal reaction had worsened.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Veterans Claims Court ) has held a 
claim for an increased rating for a disability to be well 
grounded when an appellant indicates that the severity of the 
disability has increased.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  Accordingly, we find the claim for 
an increased rating of psychophysiologic gastrointestinal 
reaction to be well grounded.  Furthermore, he has not 
indicated that any probative evidence not already associated 
with the claims folder is available; therefore the duty to 
assist him has been satisfied.  38 U.S.C.A. 5107(a) (West 
1991).

Service connection was granted for psychophysiologic 
gastrointestinal reaction by a rating decision in March 1964 
and a 10 percent evaluation was assigned effective from August 
11, 1963.  In a rating decision in June 1969, the RO confirmed 
and continued the 10 percent evaluation after review of a 
medical evaluation.  The veteran reported that he had a 
nervous stomach with spasm when emotionally upset.  He also 
had complaints of pain after eating.  A general medical 
examination including a gastrointestinal series was normal and 
referred to the neuropsychiatric diagnosis of gastrointestinal 
reaction, psychophysiological.  

The RO assigned the 10 percent rating under the provisions of 
Diagnostic Code 9502 of the Schedule for Rating Disabilities, 
38 C.F.R. § 4.132 for psychophysiologic gastrointestinal 
reaction later classified as psychological factors affecting 
gastrointestinal condition.  The provisions contained in the 
rating schedule represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  The Board notes 
that as this rating has been in effect for more than 20 years, 
no reduction of the rating can be made except upon a showing 
that such rating was based on fraud.  38 C.F.R. § 3.951 
(1998).

Evidence reviewed included the report of a VA medical 
examination in May 1993 and medical records from St. Tammany 
Parish Hospital and Oschner Clinic.  Most of the medical 
records pertained to unrelated disorders; however, in April 
1992, he was seen for hematochezia and cramping abdominal 
pain.  The examination findings were that the abdomen was 
soft, nontender with normal bowel sounds, and there was a 
heme negative stool.  The pertinent diagnosis was rectal 
bleeding that seemed to have stabilized.  The April 1994 
report of a barium enema had an impression of diverticulosis 
involving the sigmoid without evidence of diverticulitis.  

The veteran was afforded a VA medical examination in May 
1993.  The veteran denied having any mood problems and stated 
that he was not particularly anxious.  He described having 
stomach cramping when he ate after not eating for a long 
time.  Relief was usually obtained with a single dose of 
Maalox.  He enjoyed going for walks, watching television, 
being around people and with his friends.  While he described 
difficulty in falling asleep at times, this was attributed to 
the fact that he took naps during the daytime.  The veteran 
denied a decrease in energy level, thoughts of suicide or 
homicide, and mania and psychotic symptomatology.  Clinical 
findings were that the veteran was alert, oriented times 
three, intact attention and concentration, euthymic mood, 
full range and appropriate affect, normal speech, and no 
evidence of psychomotor retardation or agitation.  His memory 
was intact as were his calculations, insight and judgment.  

The diagnosis on Axis I was alcohol dependence in remission 
since 1986.  On Axis III, the pertinent diagnosis was gastric 
ulcers which had been worsened in the past by alcohol, 
smoking cigarettes, and chronic use of nonsteroidal anti-
inflammatory drugs.  

The veteran provided testimony at a personal hearing at the 
regional office in October 1993 as evidenced by a copy of the 
transcript in the claims file.  He testified that he had 
nervous stomach problems every two to three days which he 
treated with Maalox or Tagamet.  The veteran stated that he 
was not seeing a psychiatrist, but had seen a regular doctor 
at Oschner Clinic as the medication he was taking for 
arthritis of his hips was causing stomach bleeding.  He 
underwent a gastrointestinal evaluation to determine what the 
problem was.  He described having cramping stomach pain after 
eating.  

The veteran also presented testimony at a personal hearing 
before a member of the Board in November 1995.  The veteran 
testified that he had stomach cramping and approximately 
twice a week had vomiting.  He used medication (not 
identified) received from the VA and across the counter 
medicine.  He further testified that, in the past, when he 
was working he had trouble with his stomach on the job.  At 
times, he would have to leave work as the nausea was so bad 
and stay off work for two or three days.  The veteran 
emphasized that he had not been drinking alcohol for 12 years 
or so.  

The veteran was afforded a VA psychiatric disability 
evaluation in July 1998.  The veteran denied any emotional 
problems and was not concerned about any gastrointestinal 
disorder.  He reported having stomach cramps occasionally for 
which he took Tagamet and having diarrhea triggered by 
certain foods about once a month.  The examiner noted that 
the veteran was polite, courteous, cooperative and dressed 
neatly.  His answers were described as coherent and relevant.  
His mood was euthymic.  The veteran denied auditory or visual 
hallucinations, paranoia and suicidal ideations.  Other 
findings were that recent and remote memory were intact and 
concentration and attention span were adequate. 

The pertinent diagnosis was as follows:  "The [veteran] has 
had apparently a diagnosis of a psychophysiological 
gastrointestinal reaction in the past but I do not see any 
diagnosis [or] any criteria in the DSM-IV including 
undifferentiated somatoform disorder or somatization 
disorder.  He certainly does not have any other psychiatric 
criteria for a mental disorder."  The examiner found no 
degree of emotional impairment.  The examiner noted that 
there was no psychiatric recommendation indicated and "[did] 
not see any evidence that [the veteran] can be diagnosed at 
this time with a psychiatric disorder including any type of 
psychophysiological gastrointestinal reaction."  In 
addition, the examiner noted that he was not assigning a 
Global Assessment of Functioning score as the veteran showed 
no emotional impairment at the time of examination.

The examiner also commented that he had reviewed the claims 
file and noted that the veteran was diagnosed as 
psychosomatic syndrome in 1960; however, in May 1993, the 
psychiatric evaluation was negative for psychophysiological 
gastrointestinal disorder.  His current assessment was in 
agreement with the one in May 1993.  

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (1998).  
However, "the regulations do not give past medical reports 
precedent over current findings."  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (1998).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1998).

During the course of the pending appeal, the pertinent 
regulations were amended.  The Board notes that the laws and 
regulations governing the evaluation of mental disorders, 
including psychological factors affecting gastrointestinal 
condition, were changed, effective November 7, 1996.  See 38 
C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9502 (1996), 
as amended by 61 Fed. Reg. 52695-52702 (October 8, 1996).  
The revised regulations took effect on November 7, 1996, and, 
hence, are in effect on the date this opinion is issued.

The old regulations provide that psychological factors 
affecting a gastrointestinal condition are evaluated under 
the general rating formula for psychoneurotic disorders.  38 
C.F.R. § 4.132, Diagnostic Code 9502.  "Note 2" accompanying 
the diagnostic codes pertaining to evaluating "Psychological 
Factors Affecting Physical Condition" (DC 9500-9511) provides 
that, "[w]hen two diagnoses, one organic and the other 
psychological or psychoneurotic, are presented covering the 
organic and psychiatric aspects of a single disability 
entity, only one percentage evaluation will be assigned under 
the appropriate diagnostic code determined by the rating 
board to represent the major degree of disability."

Under the old, pre-November 1996 criteria, to warrant a 10 
percent disabled rating under Diagnostic Code 9502, 38 C.F.R. 
§ 4.132 (1996), the veteran had to exhibit symptoms less than 
those required for a 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent disability 
evaluation was assigned when there was definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms had 
to result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Veterans Claims 
Court stated that the term "definite" in 38 C.F.R. § 4.132 
(1993) was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1)(West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c)(West 1991).  With these considerations 
in mind, the Board will address the merits of the claim at 
issue.

Under the old regulations, the Board observes that the 
evidence of record demonstrates that the veteran's disability 
picture for his service-connection psychophysiologic 
gastrointestinal reaction most nearly approximates the 
criteria for a 10 percent evaluation under Diagnostic Code 
9502.

The evidence shows that in May 1993, the veteran described 
having occasional stomach cramping; in October 1993, he 
testified that he had nervous stomach problems every two to 
three days; and in November 1995, the veteran testified that 
he had stomach cramping and vomiting approximately twice a 
week.  He also testified that in the past the nausea 
interfered with his working.  At the most recent examination 
in July 1998, however, the veteran's symptomatology has 
lessened as he denied any emotional problems and was not 
concerned about any gastrointestinal disorder.  He described 
symptoms of occasional stomach cramps and having diarrhea 
about once a month.  The veteran maintained a clean 
appearance, engaged in outside activities and socialized with 
friends.  The VA psychiatric examiner in 1998 did not assign 
a global assessment of functioning score as no emotional 
impairment was found.  The examiners in May 1993 and July 
1998 found no evidence of psychophysiological 
gastrointestinal reaction.  

The evidence of record demonstrates that the veteran's 
symptomatology is not productive of more than mild impairment 
in his ability to establish or maintain effective and 
wholesome relationships with people, with psychoneurotic 
symptoms that result in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  Accordingly, an increased 
evaluation for the veteran's service-connected 
psychophysiologic gastrointestinal reaction, under Diagnostic 
Code 9502, is not warranted.  38 U.S.C.A. 1155, 5107(a) (West 
1991); 38 C.F.R. 4.1, 4.2, 4.10, 4.132, Diagnostic Code 9502 
(1996) prior to November 7, 1996.

Under the revised regulations, the Board notes that 
Diagnostic Code 9502 has been deleted and has been replaced 
with somatization disorder, Diagnostic Code 9521 or 
undifferentiated somatoform disorder, Diagnostic Code 9423.  
See 38 C.F.R. § 4.130 (1996), as amended by 61 Fed. Reg. 
52,695 (1996).  Although the footnote has been deleted which 
instructed that "only one" disability rating is assigned 
for the organic and psychiatric components of the disability, 
the instruction is now to be found in § 4.126 (d) as follows: 
"When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition (see Sec. 4.14)."

Under the revised schedular criteria, effective November 7, 
1996, Diagnostic Codes 9421, 9423, 38 C.F.R. § 4.130, are 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  A 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  See 38 C.F.R. § 4.130.  
A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

Under the new regulations, the veteran still does not meet 
the rating criteria for a 30 percent rating.  The veteran's 
symptoms do not reflect the criteria under the new 
regulations such as depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment or mild memory loss.  
The veteran's current level of disability for is more closely 
defined by the criteria for a 10 percent evaluation.  Based 
on the latest medical evidence in the record from the July 
1998 VA examination, the veteran's symptoms could be 
characterized as productive of no greater a disability than 
an inability to perform occupational tasks due to mild or 
transient symptoms that decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  Accordingly, an increased evaluation for the 
veteran's service-connected psychophysiologic 
gastrointestinal reaction, under the new criteria is not 
warranted. 38 U.S.C.A. 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.130.

After considering all the evidence of record, it is the 
opinion of the Board that under the criteria effective prior 
to November 7, 1996; and under the criteria effective November 
7, 1996, an evaluation higher than 10 percent is not 
warranted.  As noted above, the appellant's rating is 
protected by 38 C.F.R. § 3.951, and the symptoms exhibited are 
no more severe than currently evaluated.  The evidence, when 
viewed in the context of the total record, does not provide a 
basis for an increased evaluation.  We conclude that the 
currently assigned ten percent evaluation is adequate to 
compensate the veteran for his current symptomatology.  There 
is no doubt to be resolved and an increased evaluation is not 
warranted at this time.


ORDER

An increased evaluation for psychophysiologic 
gastrointestinal reaction is denied.  





		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

